By the Court:
This day came again the parties, by counsel, and the court having maturely considered the petition of petitioner and exhibits filed therewith, the demurrer and answer of the respondents, and arguments of counsel, and being of opinion that the propriety of granting or refusing the petition for the writ of prohibition depends upon the constitu*242tionality of chapter 143 of the Code of 1904, and being further of opinion that this procedure is not the proper piode of determining whether or not the said chapter is repugnant to the Constitution, doth deny the said writ, but without prejudice to the right of the petitioner to make any proper defense to the proceedings sought to be prohibited.
And it is further ordered that the respondents recover of the petitioner their costs by them expended about their defense herein.

Denied.